[Cite as State v. Harris, 2021-Ohio-2425.]




                       IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                         HAMILTON COUNTY, OHIO




STATE OF OHIO,                                        :   APPEAL NO. C-200281
                                                          TRIAL NO. B-2000348
        Plaintiff-Appellee,                           :

  vs.                                                 :
                                                             O P I N I O N.
CALESHA HARRIS,                                       :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: July 16, 2021



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Alex Scott Havlin,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Christine Y. Jones,
Director, Appellate Division of the Hamilton County Public Defender, for Defendant-
Appellant.
                      OHIO FIRST DISTRICT COURT OF APPEALS



ZAYAS, Presiding Judge.

       {¶1}    Calesha Harris appeals from the judgment of the trial court denying

her motion for jail-time credit for the time she spent incarcerated while her case was

pending.    For the following reasons, we reverse the trial court’s judgment and

remand the cause to the trial court.

                                Factual Background

       {¶2}    On January 23, 2020, Calesha Harris was charged with two counts of

burglary and one count of receiving stolen property. She pled guilty to one count of

burglary and one count of receiving stolen property, and the second burglary charge

was dismissed. Harris was sentenced to three years of community control, which

included serving 180 days at the Hamilton County Justice Center on the burglary and

30 days on the receiving stolen property, to be served consecutively for an aggregate

term of 210 days’ incarceration.

       {¶3}    That sentence was to be served concurrently with the sentence

imposed in a prior case numbered B-200083 for a burglary conviction. Harris was

given 168 days of jail-time credit in the case numbered B-200083. Harris was not

given any jail-time credit in this case. On July 21, 2020, the court filed a nunc pro

tunc entry to reflect that Harris was not eligible for jail-time credit.

       {¶4}    On August 11, 2020, Harris filed a motion for jail-time credit seeking

credit for the time she spent incarcerated while her case was pending. Although the

state agreed that Harris was entitled to the credit, the trial court overruled the

motion because Harris had received the credit in the case numbered B-200083.

       {¶5}    Harris now appeals.




                                                 2
                      OHIO FIRST DISTRICT COURT OF APPEALS



                                 Law and Analysis

       {¶6}    In her sole assignment of error, Harris contends that the trial court

erred when it refused to grant her motion for jail-time credit. The state concedes the

error because under R.C. 2967.191, “[s]o long as an offender is held on a charge while

awaiting trial or sentencing, the offender is entitled to jail-time credit for that

sentence; a court cannot choose one of several concurrent terms against which to

apply the credit.” State v. Fugate, 117 Ohio St.3d 261, 2008-Ohio-856, 883 N.E.2d

440, ¶ 22. We agree and sustain the assignment of error.

       {¶7}    The state contends that Harris was entitled to 159 days of jail-time

credit, calculated from her date of arrest to the date of sentencing. Initially, Harris

agreed that she was entitled to 159 days of credit. However, she now requests credit

of either 188 days, the time of incarceration from arrest to the nunc pro tunc entry,

or 209 days, the time of incarceration from arrest to the hearing on the motion for

jail-time credit. However, Harris cites to no statutes or case law to support her

request.

       {¶8}    Accordingly, we conclude that Harris is entitled to 159 days of jail-time

credit. Her assignment of error is sustained.

                                       Conclusion

       {¶9}    Having sustained Harris’s sole assignment of error, we reverse the

judgment of the trial court and remand the cause to the trial court to reflect the jail-

time credit in the sentencing entry.

                                              Judgment reversed and cause remanded.
CROUSE and WINKLER, JJ., concur.


Please note:
       The court has recorded its own entry this date.


                                                3